      Case 3:20-cr-01380-DMS Document 34 Filed 08/06/20 PageID.46 Page 1 of 11



     ROBERT S. BREWER, JR.
1    United States Attorney
     MELANIE K. PIERSON
2    Assistant U.S. Attorney
     California Bar No. 112520
3    Office of the U.S. Attorney
     880 Front Street, Room 6293
4    San Diego, CA 92101
     Tel: (619) 546-7976
5    Fax: (619) 546-0450
     Email: Melanie.Pierson@usdoj.gov
6
     Attorneys for the United States
7
                              UNITED STATES DISTRICT COURT
8
                           SOUTHERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,            Case No. 20cr1380-DMS
10
                 Plaintiff,               GOVERNMENT’S RESPONSE AND
11                                        OPPOSITION TO DEFENDANT’S MOTIONS;
     CESAR ALBERTO GARCIA                   1. TO COMPEL DISCOVERY
12                                          2. TO PRESERVE EVIDENCE
                Defendant.                  3. TO FILE FURTHER MOTIONS
13
                                          DATE: August 14, 2020
14
                                          TIME: 11:00 a.m.
15

16
          COMES NOW the plaintiff, United States of America, by and through
17
     its counsel, United States Attorney Robert S. Brewer, Jr., and Assistant
18
     U.S. Attorney Melanie K. Pierson, and hereby files its Response and
19
     Opposition to Defendant Martin’s Motion to Compel Discovery.                Said
20
     response is based on the files and records of the case.
21

22
          DATED:August 6, 2020              Respectfully submitted,
23
                                            ROBERT S. BREWER, JR.
24
                                            United States Attorney
25
                                            /s/Melanie K. Pierson
26                                          Assistant United States Attorney
27

28
       Case 3:20-cr-01380-DMS Document 34 Filed 08/06/20 PageID.47 Page 2 of 11




1                                               I.
                                      STATEMENT OF THE CASE
2
3               On February 3, 2020, a complaint was filed in the Southern

4 District of California, charging defendant Garcia with Smuggling, in
5 violation of Title 18, United States Code, Section 545.                     The defendant
6 appeared, pursuant to a Notice to Appear, was arraigned on February 26,
7
     2020, and entered a not guilty plea. A date for arraignment was set for
8
     March 26, 2020.
9
             Due to the pandemic, the next hearing was held on June 2, 2020,
10
11 with time excluded under the Speedy Trial Act. On that date, the
12 defendant waived indictment and was arraigned on an Information with the
13 same charge, and again pled not guilty. A hearing on all motions was set
14 for July 10, at 11:00 a.m.                     On July 1, 2020, the date for the hearing
15
     on all motions was moved to August 15, 2020, at 11:00 a.m.
16
             On June 26, 2020, defendant Garcia filed motion to compel discovery,
17
     to preserve evidence and to file further motions. The United States
18
19 responds to those motions herein.
20                                                 II.

21                                    STATEMENT OF FACTS

22           At about 4:28 p.m. on January 22, 2020, Cesar Alberto GARCIA entered
23 the United States at the San Ysidro POE as the driver of a black 2011
24
     Mercedes GLK 350 sedan, bearing California license plate number 8KBZ337,
25
     registered to another. CBP Officer M. Subervi contacted GARCIA and asked
26
     where he was going. Garcia said he was going to Fresno. CBP Officer
27
28
     Response in Opposition to Motion to Compel
                                                         2                       20cr1380-DMS
     Discovery
       Case 3:20-cr-01380-DMS Document 34 Filed 08/06/20 PageID.48 Page 3 of 11



     Subervi twice asked GARCIA what he had to declare from Mexico, and GARCIA
1
2 stated he had dry meat and tequila.
3            CBP Officer Subervi performed an                       inspection of the trunk and

4 observed several bottles of pesticides inside two cartons. CBP Officer
5 Subervi again asked GARCIA what he had to declare and again GARCIA stated
6 he had dried meat and tequila. CBP Officer Subervi referred the vehicle
7
     to secondary inspection.
8
             CBP Officer M. Martinez conducted a search of the vehicle in the
9
     secondary inspection area.                     CBP Officer Martinez discovered twelve 950L
10
11 bottles of Tramofos 600, three 950L bottles of Malithion 1000, three 1kg
12 bags of Granelit 200 (a granular form of Malithion), two cellular phones,
13 five machetes, five pick hoe tools, 20 bungies cords and one duffle bag.
14           After being advised of his Constitutional rights and waiving his
15
     rights in writing, GARCIA stated that he was to be paid $300 by to bring
16
     the pesticides into the United States from Mexico.                       According to GARCIA,
17
     he met “Roberto” at the bus station in Tijuana.                          GARCIA believed that
18
     Roberto had traveled to Tijuana from the interior of Mexico.                           Roberto
19
20 gave GARCIA the pesticides and a duffle bag with the machetes.                              GARCIA

21 was to deliver to pesticides and machetes to another person in Fresno.
22 GARCIA advised that he believed the items were to be used on a marijuana
23 grow somewhere in the United States, for which GARCIA believed there was
24
     a permit.
25
             According to the labels, the bottles of the Mexican pesticide
26
     “Tramofos         600”     contain           the   active   ingredient   methamidophos.      EPA
27
28 investigators advised that methamidophos is a “cancelled” pesticide in
     Response in Opposition to Motion to Compel
                                                            3                            20cr1380-DMS
     Discovery
       Case 3:20-cr-01380-DMS Document 34 Filed 08/06/20 PageID.49 Page 4 of 11



     the United States – meaning that it is no longer a pesticide registered
1
2 with the EPA – because it is lethal if ingested, absorbed through the
3 skin, or inhaled, highly toxic to bees, very highly toxic to birds,
4 highly toxic to mammals, very highly toxic to freshwater invertebrates,
5 toxic to estuarine and marine fish and invertebrates, can enter surface
6 water as runoff, and poses a risk to drinking water.
7
             In the form approved for use in the United States, a pesticide
8
     containing         92.2%      malithion       is   a   restricted   use   pesticide,   while an
9
     approved form at 81.8% is not restricted.                     The product seized from GARCIA
10
11 contained 88.7% malithion, which is more closely related to the restricted
12 use form.            In the United States, federal regulations limit the sale and

13 use of restricted-use pesticides to applicators certified by a program
14 approved by the EPA, who have received training in mitigating the dangers
15
     of such pesticides, and persons under their direct supervision.                        A search
16
     of the database of certified pesticide applicators in California revealed
17
     that GARCIA holds no such certification.
18
             Federal law prohibits the distribution and sale of cancelled and
19
20 unregistered pesticides.                       7 U.S.C. §136j(a)(1)(A).        Only pesticides

21 registered with the EPA may be imported or sold in the United States.
22 7 U.S.C. §136o(c). All pesticides intended for use in the United States
23 must bear their EPA registration number on their labels, preceded by the
24
     phrase “EPA Registration No.” or “EPA Reg. No.” 40 C.F.R. §156.10(e).
25
     In addition, all required information on a label must appear in the
26
     English language. 40 C.F.R. §156.10(a)(3). The containers of pesticides
27
28
     Response in Opposition to Motion to Compel
                                                            4                           20cr1380-DMS
     Discovery
       Case 3:20-cr-01380-DMS Document 34 Filed 08/06/20 PageID.50 Page 5 of 11



     found      with     GARCIA        were       labeled   only   in   Spanish   and    bore   no   EPA
1
2 registration numbers.
3                                                     III

4                                     POINTS AND AUTHORITIES

5 A. THE GOVERNMENT HAS AND WILL COMPLY WITH RULE 16 OF THE FEDERAL
     RULES OF CRIMINAL PROCEDURE.                     ANY ADDITIONAL DISCOVERY DEMANDS OF THE
6 DEFENDANT SHOULD BE DENIED.
7
             On February 28, 2020, the government made available 68 pages of
8
     discovery and a disc containing the video of the defendant’s post arrest
9
     statement. The initial discovery included the CBP reports of the primary
10
11 and secondary officers, copies of the documents seized from the defendant
12 and the vehicle, the reports of the HSI agent who interviewed the
13 defendant, the notes of the interviewing agents, the signed advisement
14 of rights form, the seizure forms, and the defendant’s criminal history
15
     report.        Additional discovery was provided on June 1, 2020, indicating
16
     that the Port of Entry videos of primary and secondary for this defendant
17
     were no longer available.                       On June 16, 2020, 429 pages of discovery
18
     consisting of downloaded chats from one of the phones seized from the
19
20 defendant was produced.                        On June 29, 2020, a disc containing contacts

21 and audio chats and other information from one of the defendant’s phones
22 was provided.              One additional page related to the vehicle was produced
23 on July 1, 2020.
24
            The government,              to       date,   has   provided discovery      consisting    of
25
     approximately 500 pages of documents and a recording. The discovery
26
     provided to date is in excess of that required by Rule 16 of the Federal
27
28 Rules of Criminal Procedure. The Government will continue to comply with
     Response in Opposition to Motion to Compel
                                                            5                               20cr1380-DMS
     Discovery
       Case 3:20-cr-01380-DMS Document 34 Filed 08/06/20 PageID.51 Page 6 of 11



     the rules concerning discovery.                   The defendant’s specific requests are
1
2 discussed below.
3           1. The Government Has Already Disclosed Information Subject to
               Disclosure under Rule 16(a)(1)(A)and (B) of the Federal Rules
4              of Criminal Procedure.

5            The Government has already disclosed the written and recorded
6 statements of the defendant, as well as the substance of any relevant
7
     oral statements he made in response to questions by Government agents.
8
             The defendant is not entitled to summaries of oral statements of
9
     the defendant made to persons not known by him to be government agents,
10
11 and the memorialization of any such statements in a written report does
12 not make them discoverable as Awritten@ statements of the defendants.
13 United States v. Hoffman, 794 F.2d 1429, 1432, n.4 (9th Cir.1986).
14           The reports relating to the defendant’s detention at the Port of
15
     Entry have been produced.                    He was not arrested but was given a Notice
16
     to Appear.         The notes of the interviewing agents have been produced, as
17
     well as the TECS record of the vehicle stop.
18
            2.       The Government Will Comply with Rule 16(a)(1)(D).
19
20           The Government has already provided the defendant with a copy of

21 the printout of the results of the database check for evidence of prior
22 convictions.             Once the witnesses the government intends to call in its
23 case in chief are identified, records of any evidence of prior
24
     convictions for those individuals will be disclosed.
25
             The Government is well aware of and will fully perform its duty
26
     under Brady v. Maryland, 373 U.S. 83 (1963) and United States v. Agurs,
27
28 427 U.S. 97 (1976), to disclose exculpatory evidence within its
     Response in Opposition to Motion to Compel
                                                         6                        20cr1380-DMS
     Discovery
       Case 3:20-cr-01380-DMS Document 34 Filed 08/06/20 PageID.52 Page 7 of 11



     possession that is material to the issue of guilt or punishment, as well
1
2 as its duty under Giglio v. United States, 405 U.S. 150 (1972) to provide
3 information on any benefits provided to Government witnesses in exchange
4 for their testimony and impeachment material.            The Government agrees to

5 provide this information at least one week prior to trial, after all of
6 the trial witnesses have been identified.
7
            3.    The Government Will Comply with Rule 16(a)(1)(E).
8
             The Government will permit the defendant to inspect and copy or
9
     photograph all books, papers, documents, photographs, tangible objects,
10
11 buildings, or places, or portions thereof, which are within the
12 possession, custody, or control of the Government, and which are material
13 to the preparation of the defendant’s defense or are intended for use
14 by the Government as evidence-in-chief at trial or were obtained from
15
     or belong to the defendant, and agrees to preserve such evidence during
16
     the pendency of this proceeding.
17
             The defendant is not entitled to all evidence known or believed to
18
     exist which is, or may be favorable to the accused, or which pertains
19
20 to the credibility of the Government's case. As stated in United States
21 v. Gardner, 611 F.2d 770 (9th Cir. 1980), it must be noted that:
22            “[T]he prosecution does not have a constitutional duty to
             disclose every bit of information that might affect the jury's
23           decision; it need only disclose information favorable to the
24           defense that meets the appropriate standard of materiality.”
             Id., 611 F.2d at 774-775 (citations omitted).
25
     See also United States v. Sukumolachan, 610 F.2d 685, 687 (9th Cir.
26
     1980) (the Government not required to create exculpatory material
27
28 that does not exist); United States v. Flores, 540 F.2d 432, 438
     Response in Opposition to Motion to Compel
                                                  7                         20cr1380-DMS
     Discovery
       Case 3:20-cr-01380-DMS Document 34 Filed 08/06/20 PageID.53 Page 8 of 11



     (9th Cir. 1976) (Brady does not create any pretrial discovery
1
2 privileges             not     contained        in   the   Federal   Rules    of     Criminal

3 Procedure).               All physical evidence collected to                 date    will   be

4 preserved.             The photographs taken at the Port of Entry have been

5 requested and will be disclosed as soon as they are received by
6 counsel for the government.
7
            4.       The Government Will Comply with Rule 16(a)(1)(F)
8
             No scientific testing of the pesticides has been performed.                       To the
9
     extent such evidence is created in the future, the Government will
10
11 provide the defendant with the results or reports of physical or mental
12 examinations, and of scientific tests or experiments, or copies thereof,
13 which are within the possession of the Government, and will continue to
14 provide any further such reports that by the exercise of due diligence
15
     may become known to the attorney for the Government and are material to
16
     the preparation of the defense or are intended for use by the Government
17
     as evidence-in-chief at the trial.
18
            5.         The Government Will Comply with Rule 16(a)(1)(G)
19
20           No reports of experts have been prepared to date.                        The Government

21 will provide any summaries of expert testimony as such evidence is
22 identified as the case proceeds to trial, but no later than two weeks
23 prior to trial.
24
             6.        Jencks Material
25
             Production of witness statements is governed by the Jencks Act,
26
     18 U.S.C. ' 3500, and need occur only after the witness testifies on
27
28 direct examination.                     United States v. Taylor, 802 F.2d 1108, 1118

     Response in Opposition to Motion to Compel
                                                         8                                20cr1380-DMS
     Discovery
       Case 3:20-cr-01380-DMS Document 34 Filed 08/06/20 PageID.54 Page 9 of 11



     (9th Cir. 1986); United States v. Mills, 641 F.2d 785, 790 (9th Cir.),
1
2 cert. denied, 454 U.S. 902 (1981).                         Indeed, even material believed to

3 be exculpatory and therefore subject to disclosure under the Brady
4 doctrine, if contained in a witness statement subject to the Jencks Act,
5 need not be revealed until such time as the witness statement is
6 disclosed under the Act.                        See United States v. Bernard, 623 F.2d 551,
7
     556 (9th Cir. 1979).
8
             As a practical matter, the government has disclosed the reports of
9
     the investigation, so advance Jencks material has already been provided.
10
11          7. Prior Similar Act Evidence
12
            To the extent that the government has evidence currently in its
13
     possession that might be argued to be admissible under Rule 404(b)
14
     relating to instances of the illegal imports of pesticides, it has been
15
16 disclosed. Such evidence can be found in the information downloaded from
17 the defendant’s phone(s). For example, in a chat on December 26, 2019,
18 a photo of a Mexican pesticide is shared, while a chat with a different
19 individual on December 27, 2019, discussed a different Mexican
20 pesticide. An audio chat of December 23, 2019, discussed a third Mexican
21
     pesticide.          All the information obtained to date from the defendant’s
22
     phones have been disclosed.
23
             8.      Henthorn Material
24
25           The government will conduct a review of the personnel files of the

26 federal agents involved in the case, and any impeachment material falling
27 within the purview of United States v. Henthorn, 931 F.2d 29 (9th
28 Cir.1991) will be disclosed.
     Response in Opposition to Motion to Compel
                                                         9                          20cr1380-DMS
     Discovery
      Case 3:20-cr-01380-DMS Document 34 Filed 08/06/20 PageID.55 Page 10 of 11



             9.        Impeachment Information
1
             The     defendant         may        request   various   categories   of   impeachment
2
3 evidence, including bias or motive to lie, evidence of criminal
4 investigation or convictions, and evidence affecting perception.                               The

5 government has disclosed much of the evidence currently in its possession
6 that falls into this category, but this disclosure is not yet complete.
7
             The government will disclose such evidence in compliance with its
8
     continuing obligations under Brady v. Maryland, 373 U.S. 83 (1963) and
9
     Giglio v. United States, 405 U.S. 150 (1972) no later than one week
10
11 before trial, when the witnesses for trial have been identified.
12           10.         Informants and Cooperating Witnesses

13           The defense requests information regarding informants and
14 cooperating witnesses. No informants or cooperating witnesses were
15
     involved in this case.
16
             11.         Records Applicable to Sentencing.
17
             The defense seeks records affecting sentencing.                       The United
18
     States has provided full discovery regarding the facts of the case
19
20 and the defendant’s criminal record.                          Accordingly, the government

21 has complied with this request, to the extent possible without
22 further amplification of the nature of the desired records.
23           11.A-File Records
24
             The defendant requests access to the A-files that are relevant
25
     to this case.            As it is the position of the United States that no
26
     A-file evidence is relevant to the charge of pesticide smuggling,
27
28 none will be disclosed.
     Response in Opposition to Motion to Compel
                                                            10                           20cr1380-DMS
     Discovery
      Case 3:20-cr-01380-DMS Document 34 Filed 08/06/20 PageID.56 Page 11 of 11



     B.      PHYSICAL EVIDENCE WILL BE PRESERVED.
1
2            The defense requests that all physical evidence                  in the case,

3 including the vehicle, the pesticides, Mr. Garcia’s personal effects,
4 his cell phone and the agents’ notes be preserved.                      The United States
5 has no objection to this request and has directed the case agents to
6
     preserve all such evidence.
7
8 C.         FURTHER MOTIONS SHOULD BE BASED ON NEW EVIDENCE.

9            The Government has no objection to the filing of further motions,
10 so long as those new motions are based on newly disclosed evidence, or
11
     the defendant provides an adequate explanation of why the motions could
12
     not be filed in a timely manner.                 The Government requests that the court
13
     not issue an order permitting the filing of all additional motions, but
14
15 instead review each request for further motions on its own merit.
16                                                 IV.
                                              CONCLUSION
17
          The United States respectfully requests that the court deny the
18
19 defendant’s motions, to the extent they are opposed herein.
20
21
22
23
24
25
26
27
28
     Response in Opposition to Motion to Compel
                                                       11                         20cr1380-DMS
     Discovery
